PER CURIAM.
We reverse the trial court’s finding that certain short form bills of lading were sufficiently ambiguous so as to require the admission of parol evidence to determine the intent of the parties. The nonrecourse provision in the bills of lading is clear, and Imperial Freight’s failure to sign that provision creates liability as a matter of law. Southern Pacific Transportation Co. v. Commercial Metals Co., 456 U.S. 336, 342-44, 102 S.Ct. 1815, 1820-21, 72 L.Ed.2d 114, 120-21 (1982); Missouri Pacific Railroad v. Center Plains Industries, Inc., 720 F.2d 818 (5th Cir.1983). Accordingly, we remand with directions to enter judgment for the appellant, Watkins Motor Lines, in the amount requested.
Reversed and remanded with directions.